        Case 5:18-cv-00920-G Document 91 Filed 09/09/19 Page 1 of 1




        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA


QUILL BOOKS LIMITED, et al.,

      Plaintiffs,

V.

                                              Case No. CIV-18-920-G
ABCD GRAPHICS AND
DESIGN, INC., et al..

      Defendants.



                                JUDGMENT

      The Court enters judgment pursuant to the accepted offer of judgment

under Fed. R. Civ. P. 68. See Docs. 89-90.

      ENTERED on this 9th day of September, 2019.



                                             MITCHELL
                             'UNITED STATES MAGISTRATE JUDGE
